EXHIBIT 10.1
 
 
Consent in Lieu of Special Meeting of the Board of Directors of
Adeona Pharmaceuticals, Inc.
 
WHEREAS, Section 141(f) of the Delaware General Corporation Law provides that
unless otherwise restricted by the certificate of incorporation or bylaws, any
action required or permitted to be taken at any meeting of the board of
directors, or of any committee thereof, may be taken without a meeting if all of
the members of the board or of the committee, as the case may be, consent in
writing, and the writing or writings are filed with the minutes of proceedings
of the board or committee; and
 
WHEREAS, the undersigned, being all the members of the Board of Directors of
Adeona Pharmaceuticals, Inc. (the “Corporation”), desire that the actions
expressed in these resolutions be taken in lieu of a Special Meeting of the
Board of Directors.
 
NOW, THEREFORE, the undersigned consent to the actions expressed in the
following resolutions:
 
BE IT RESOLVED, that Max Lyon is appointed to the board of directors of the
Corporation and its subsidiaries until his successor shall be duly elected and
qualified or until his resignation or removal.
 
RESOLVED FURTHER, that the Corporation enter into the letter agreement with Max
Lyon attached hereto as Exhibit A, whereby Max Lyon agrees, upon resolution of
the board of directors, to resign from the Board of Directors immediately upon
no longer continuing to serve as both President and Chief Executive Officer of
the Corporation.
 
RESOLVED FURTHER, that the Chairman and other officers of the Corporation in any
combination, or any one (1) or more of them, be, and each hereby is authorized
and empowered in the name and on behalf of the Corporation to do any and all
acts and things and execute any other instruments and documents which may be or
become necessary, desirable or proper to carry out, put into effect and make
operative any portion or portions of the foregoing resolutions.
 
This consent resolution may be executed in one or more counterparts and by
facsimile, each of which shall constitute an original, and all of which together
shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, this consent is executed as of the 21st day of August 2009.
 


 
           /s/ Steve H. Kanzer                           
           Steve H. Kanzer
 
 
           /s/ Dr. James Kuo                           
           Dr. James Kuo
     
           /s/ Jeffrey Wolf                           
           Jeffrey Wolf
 
           /s/ Jeffrey J. Kraws                        
           Jeffrey J. Kraws
           



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A




August 21, 2009


The Board of Directors
Adeona Pharmaceuticals, Inc.
3930 Varsity Drive Inc.
Ann Arbor, MI  48108


Dear Sirs/Madams:


Thank you for the opportunity to serve on the board of directors of Adeona
Pharmaceuticals, Inc (“Adoena”)


I hereby agree that in the event I no longer continue to serve as both President
and Chief Executive Officer of Adeona, if requested by resolution of the board,
I will immediately resign my position from the board of directors.


Regards,






Max Lyon






Agreed and accepted:






_________________
Steve H. Kanzer
Chairman
 
 
 